GAS PURGE UNIT AND LOAD PORT APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 13-17 allowable. The restriction requirement, as set forth in the Office action mailed on 5/14/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2-4, 6-7, and 10, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Meskerem Tesfaye on 3/7/22.
The application has been amended as follows: 

Allowable Subject Matter
Claims 1-10 and 13-17 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art identified, Yoshimura et al. (US 20090169342) teaches a gas purge unit for introducing a cleaning gas into a purge container with an opening therethrough, comprising: a first blowout member disposed along a lateral side of the opening and including a first nozzle port configured to blow the cleaning gas into the purge container; and a second blowout member disposed along the lateral side and including a second nozzle port arranged at a position farther from a center of the purge container than the first nozzle port and configured to blow the cleaning gas into the purge container (Fig. 14A, see Non Final 8/10/21).  Yoshimura et al. does not teach wherein a blowing angle of a center line of the cleaning gas blown out from the second nozzle port is smaller than a blowing angle of a center line of the cleaning gas blown out from the first nozzle port with respect to the a plane defining the opening.
Regarding claim 9, the closest prior art identified, Yoshimura et al. (US 20090169342) teaches a gas purge unit for introducing a cleaning gas into a purge container with an opening therethrough, comprising: a first nozzle port configured to blow the cleaning gas from at least one lateral side of the opening into the purge container; and a second nozzle port arranged at a position farther from a center of the purge container than the first nozzle port and configured to blow the cleaning gas into the purge .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723